OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The respondent commissioner concluded (1) that petitioner either was a resident of Buffalo on January 1,1977, or else was willfully concealing her nonresidence and (2) that under section 4 of chapter 1 of the Buffalo City Ordinances, as modified by the labor agreement, either ground would sustain petitioner’s dismissal following her change of residence to Hamburg, New York, in 1979. There was substantial evidence in the record supporting either prong of the first conclusion and the testimony of the vice-president of petitioner’s union supplied a rational basis for the second.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.